DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, last line, the applicant recites “the at least one wellbore equipment”. There is insufficient antecedent basis for this feature in the claim. The Examiner will assume that by “the at least one wellbore equipment”, the applicant means “at least one wellbore device”. Claims 10-16 are also rejected as being dependent on claim 9. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 17-19, 24-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sinnott et al. (US 20110005774).

Regarding claims 1 and 17, Sinnott discloses a system, comprising: a wellhead ; a tubing head (100) with a load shoulder (188) (fig 6, [0037]); a tubing hanger assembly, comprising: an outer hanger body (160) configured to land on the load shoulder of the tubing head ([0037], fig 6); an inner hanger body (174) having at least one inner hanger groove (176) and configured to move vertically up and down with respect to the outer hanger body and engage at least one wellbore device ([0039]); a first latch ring (190) configured to expand in a groove of the tubing head to lock the outer hanger body in position ([0038]); a sleeve (182) with a plurality of grooves (groove on 182 shown on fig 6) disposed between the outer hanger body and the inner hanger body of the tubing hanger assembly (fig 6); and a second latch ring (184) disposed between the sleeve and the inner hanger body (fig 6), wherein the second latch ring is configured to expand into or collapse out of the at least one inner hanger groove and the plurality of grooves ([0039]), and the second latch ring is a tension loading support for the inner hanger body (fig 6).

	Regarding claims 2 and 18, Sinnott further disloses that the sleeve is fixed or movable ([0037]).

Regarding claims 3 and 19, Sinnott further discloses that the second latch ring is a movable ring with respect to the fixed sleeve ([0040]).

Regarding claims 8 and 25, Sinnott further discloses that the tubing head is ported ([0012]).

Regarding claim 24, Sinnott further discloses that the at least one wellbore device is a tubing string to engage a down hole packer ([0009] discloses that a tubing string is connected to the hanger assembly, this tubing string is capable of engaging a down hole packer).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnott et al. (US 20110005774) as applied to claim 1 and 17 above, and further in view of Ahlstone (US 3933202).


Ahstone teaches a threaded nut (28) connected to the outer hanger body (35). Ahstone further teaches that the threaded nut comprises a stop shoulder (annotated fig 4) configured to limit the vertical movement of the inner hanger body (annotated fig 4).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinnott and Ahlstone before him or her, to modify the apparatus disclosed by Sinnott to include the threaded nut as taught by Ahlstone in order to effectively secure the outer hanger body to the tubing hanger assembly. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sinnott et al. (US 20110005774) as applied to claim 17 above, and further in view of Travis et al. (US 20120085552).

Regarding claim 26, Sinnott is silent regarding the fact that the tubing head is deposed on the wellhead (annotated fig 2). Sinnott and Travis disclose similar downhole equipment used to secure a hanger on a well head. 
Travis teaches that the tubing head (110) is deposed on the wellhead (60) (fig 11c).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sinnott and Travis before him or her, to modify 

Allowable Subject Matter

Claims 4-5 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Sinnott et al. (US 20110005774).
Sinnott disclose as method comprising:
landing an outer hanger body (tubing hanger outer body 169) of a tubing hanger assembly on a load shoulder (load shoulder 188) of a tubing head (paragr. 44, lines 6-9);
locking the outer hanger body of the tubing hanger assembly in position with a first latch ring (lockdown ring 190) expanding into a groove (lockdown groove 192) of the tubing head (paragr. 49, lines 1-3);

collapsing a second latch ring (ratchet ring 184) into at least one inner hanger groove (paragr. 50, lines 2-6).
Sinnott is silent regarding moving up the inner hanger body to expand the second latch ring into one of a plurality of grooves in a sleeve to provide a tension load support for the inner hanger body and the at least one wellbore device, and expanding the second latch ring in a second of the plurality of grooves (in the sleeve) by further moving up the inner hanger body, and moving the inner hanger body down and disengaging the at least one wellbore equipment as specifically called for in the claimed combination. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672  
                                                                                                                                                                                                      03/11/2021